Citation Nr: 9907586	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for hypertension and an 
unspecified heart condition.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a rupture of Descemet's membrane, right eye, 
with hyphema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 1995, March 1996, and 
April 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

The veteran submitted an informal application to reopen his 
claim in December 1994 wherein he stated he wanted to be 
reevaluated for his service connected impaired hearing.  He 
said that he now had to wear two hearing aids.  His claim for 
a compensable rating was denied by rating decision in 
September 1995.  In the following month, October, he 
submitted a notice of disagreement again stating in effect 
that his hearing had deteriorated to a point that he now had 
to wear two hearing aids.  It appears to the Board that the 
veteran considered his hearing problem to involve a claim for 
impaired hearing on the right and left.  

A statement of the case was issued in November 1995 but it 
only included evaluation of the service connected hearing 
loss in the right ear.  Later in November the veteran 
submitted a substantive appeal, Form 9, in which he said that 
he wanted a 10 percent rating for the right ear and a 10 
percent rating for the left ear.  He also submitted a copy of 
a reserve medical record from 1973 which noted chronic 
bilateral hearing loss with tinnitus.  The record referred to 
a diagnosis made by a Physical Evaluation Board in March 1971 
and an ENT consultation report and audiogram dated in March 
1973.

The veteran was given an audiological examination by the VA 
in February 1996.  A rating decision was issued the following 
month, in March, but it considered only his claim involving 
the service connected right ear.  In April the RO notified 
him that his service connected hearing condition remained 
noncompensable.  In May the veteran responded that his 
problem in service involved both ears and he wanted to be 
evaluated accordingly.  He again submitted a copy of a 
medical record noting a bilateral hearing problem in 1973 and 
referring it to 1971.  The veteran called this submission a 
notice of disagreement.  He also submitted essentially the 
same document except he called it a substantive appeal.  

The RO made an adjudicative determination in April 1997 
denying service connection for hearing loss in the left ear 
and notified the veteran of the decision.
A supplemental statement of the case was sent to the veteran 
but it did not include the left ear problem  

None of the aforementioned actions specifically refer to 
tinnitus, although the VA examination in February 1996 and 
the 1973 medical record clearly show that tinnitus has been 
present since service, or very soon thereafter, and that it 
does represent a factor in his impaired hearing.  The Board 
concludes that the issue involving tinnitus is intertwined 
with the claim for compensation for bilateral hearing loss 
and that it was specifically raised by the VA examination in 
February 1996.  See generally Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

While a veteran must follow the law and regulations 
pertaining to his claims and their development for appellate 
review, it nevertheless must be remembered that a veteran is 
not normally versed in many of the procedural requirements 
and nuances of the law.  If he has made his point time and 
again as to what he is pursuing, and the Board thinks he has 
in this case, we ought to acknowledge rather than avoid it.  
A liberal approach in deciding these matters often is helpful 
and more equitable to all parties.

The Board concludes therefore that service connection for 
hearing loss in the left ear and for tinnitus, both an 
integral part of the veteran's claims since December 1994, 
are inherent part of the present appeal.  

The issues of service connection for left ear hearing loss 
and an increased rating for right ear hearing loss will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a skin 
disorder and the veteran's active military service, including 
exposure to Agent Orange.

2.  There is no competent medical evidence that hypertension 
or an unspecified heart condition was present during the 
veteran's active duty service, or that hypertension or heart 
disease became manifest to a compensable degree within the 
year after the veteran's separation from service.

3.  There is no competent medical evidence of a nexus between 
hypertension or heart disease and the veteran's military 
service or any incident during such service.

4.  There is medical evidence of a nexus between tinnitus due 
to noise exposure and the veteran's active service.

5.  The veteran's service-connected right eye disability 
currently is manifested by corrected visual acuity of 20/25; 
active pathology is not demonstrated, and there is no 
objective medical evidence of pain, episodic incapacity, or 
loss of visual field.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's tinnitus due to acoustic trauma was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The schedular criteria for a compensable evaluation for 
residuals of a rupture of Descemet's membrane, right eye, 
with hyphema, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.75, 4.84a, Diagnostic Codes 
6099-6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131 
(West 1991);  38 C.F.R. § 3.303 (1998).  Service connection 
for certain chronic disabilities, such as hypertension, will 
be presumed if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii).  Specifically, 
the following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  All of the presumptive 
cancers, with the exception of respiratory cancers (which 
have a 30 year presumptive period), may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii).

However, initially the Board must determine whether the 
veteran has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has held that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  If the chronicity provision does not 
apply, a claim may still be well-grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Savage, 10 Vet. App. at 
498.

A.  Skin Disorder

Service medical records show that the veteran sought 
treatment for a lesion on his penis in January 1963.  The 
diagnosis was herpes.  No further entries regarding treatment 
for herpes were noted in any of the veteran's other service 
medical records.  An August 1965 record indicates that the 
veteran "broke out in hives" after having received a 
penicillin shot.  However, two days later (August 25, 1965), 
a record noted that the veteran's skin had cleared up.  An 
August 1967 record reveals that the veteran was seen for a 
painful rash on the buttocks.  The impression was 
folliculitis.  A January 1970 Report of Medical History noted 
tinea behind the right ear.  The January 1971 Physical 
Evaluation Board examination did not note any skin-related 
disorders other than lacerations of the nose and forehead.  A 
March 1973 Medical Evaluation Board Proceeding indicated that 
the veteran suffered from otitis externa, chronic, bilateral, 
with itching.

An October 1971 VA examination noted that the veteran had 
nose and forehead scars related to an automobile accident 
during service and an injury in Vietnam.  The examination was 
negative for any other skin-related abnormalities.  

A March 1983 Agent Orange registry examination was entirely 
negative for any skin-related abnormalities.  The veteran's 
skin was described as dry and smooth.

An August 1983 VA outpatient treatment record revealed that 
the veteran had small papules over both ears and extending 
over his face, arms, and chest.  The diagnosis was follicular 
eczema.  

A March 1985 VA outpatient treatment record shows that the 
veteran had a rash on several parts of his body, including 
the ears, chest, and shoulders.  The diagnosis was eczematous 
dermatitis.  Another March 1985 VA record indicated that the 
veteran suffered from an erythematous process of unknown 
etiology.

In his November 1995 substantive appeal, the veteran 
essentially stated that he had suffered from a skin rash ever 
since returning from his service in Vietnam.  

The veteran underwent a VA skin examination in February 1996.  
The veteran stated that while in Vietnam he was treated for a 
fungal infection of the right ear.  He remarked that in the 
summer months he developed a rash that would seem to begin in 
his right ear and spread to other parts of his body.  He 
stated that prior to service he had never had such a problem.  
Physical examination of the skin revealed three small papules 
on the back below the neck.  The examiner noted that the skin 
examination was normal.  The diagnosis was history of 
unspecified dermatitis.  The examiner noted that the veteran 
needed to be examined in the summertime when his disease was 
active.

In a June 1997 statement the veteran essentially indicated 
that he had received treatment for his ear while serving in 
Vietnam.  He stated that his ear had become black and numb at 
the time and that he was treated by a medic who prescribed an 
ointment and penicillin.  He stated that since his return to 
the United States a rash in his ear would begin each summer 
and spread throughout out his body.  

The Board finds that there is no medical evidence linking a 
current skin disorder to the veteran's military service.  It 
appears that the skin-related conditions documented in 
service did not result in chronic disability.  The Board 
notes that the March 1971 Physical Evaluation Board 
Proceeding was negative for any skin-related conditions.  
Further, the Board notes that the October 1971 VA 
examination, conducted only six months after the veteran's 
discharge, was also negative for any findings related to the 
claimed skin disorder.

The Board acknowledges the veteran's contentions that he 
suffers from a skin disorder that is related to events during 
service.  Further, the Board finds his statement saying he 
that he was treated for an ear problem during service in 
Vietnam to be credible.  See 38 U.S.C.A. § 1154(b) (West 
1991).  However, the etiology or pathology of a disability or 
disease involves a medical question that the veteran is not 
qualified to answer.  "Where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is required to fulfill the well-
grounded claim requirement of section 5107(a); where the 
determinative issue does not require medical expertise, lay 
testimony may suffice by itself."  Godfrey v. Brown, 7 Vet. 
App.  398, 405 (1995).  In the present case, there is no 
competent evidence in the form of medical evidence linking a 
current skin disorder to events during service.  Moreover, 
there is no medical evidence linking the continuity of 
symptomatology which the veteran claims to his skin 
disability.  See Savage, supra.

The Board acknowledges that a March 1973 Medical Board 
Proceeding indicated that the veteran suffered from chronic 
otitis externa.  However, the service and post-service 
medical records are absent for such a finding.  Additionally, 
even assuming that otitis externa was found during service, 
the Board notes that it is an "inflammation of the external 
ear."  Stephens v. Principi, 3 Vet. App. 513, 516 (1992).  
In this regard, the Board notes that the veteran was denied 
service connection for ear disease in an unappealed April 
1997 rating decision.  Further, there is simply no evidence 
that the veteran currently suffers from otitis externa.

The veteran claims that his skin disorder may have resulted 
from his exposure to Agent Orange during his service in 
Vietnam.  The record clearly shows that he did indeed serve 
in Vietnam during the Vietnam conflict.  However, dermatitis 
is not among the diseases listed in 38 C.F.R. § 3.309(e).  
Although chloracne and porphyria cutanea tarda are among the 
diseases listed, the veteran has never been diagnosed with 
those skin diseases, and therefore that section is not 
applicable to the veteran's claim, and the veteran's skin 
disorder may not be presumed to be due to his exposure to 
Agent Orange.  Further, the veteran has presented no 
competent medical evidence linking any current skin disorder 
to his exposure to Agent Orange during service. 

In short, while the Board notes the veteran's contention that 
his skin disorder is related to events during service, 
including exposure to Agent Orange, his statements and 
testimony do not satisfy the medical nexus requirement and 
can not therefore render his claim well-grounded.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  By this 
decision, the Board is informing the veteran that competent 
medical evidence of causation is required to render his claim 
well-grounded.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

B.  Hypertension

The Board notes that the veteran's claim for service 
condition for hypertension was previously denied in a 
February 1980 rating decision.  In an April 1996 letter the 
veteran indicated that he never received notice of the 
February 1980 denial.  Although the file does contain a 
notification letter dated February 25, 1980, the letter 
incorrectly indicated that the claim being denied was that of 
a "nervous condition."  It also appears that a copy of the 
rating decision was not mailed to the veteran.  Further, it 
is evident that the April 1997 Supplemental Statement of the 
Case reviewed all the evidence of record and in effect 
carried out a de novo review.  Accordingly, the Board has 
styled the issue as one of entitlement to service connection.

As noted earlier, the law provides that a veteran is entitled 
to service connection for a disability resulting from a 
disease or injury incurred or aggravated while in service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 
(1998).  Service incurrence for hypertension will be presumed 
if it becomes manifest to a compensable degree within the 
year after service.  See 38 U.S.C.A. § 1101, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Hypertension will be considered a 
compensable disability (10 percent evaluation) when the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more.  A 
compensable rating may also be assigned for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998).

The veteran's service medical records show no diagnosis of 
heart disease.  Blood pressure readings during service were 
within normal limits.  The veteran had a blood pressure 
reading of 120/76 on his January 1971 Physical Evaluation 
Board examination.

The veteran underwent a VA examination in October 1971, just 
a few months following his April 1971 discharge from service.  
Blood pressure readings were reported as 142/94 (sitting), 
142/94 (recumbent), 162/94 (standing), 144/94 (sitting after 
exercise), and 162/94 (two minutes after exercise).  The 
veteran's ECG was described as "Borderline."  The diagnosis 
was essential hypertension, mild.

A March 1983 Agent Orange registry examination reflects a 
diagnosis of essential hypertension.  His blood pressure was 
recorded as 124/90.

A November 1994 VA ECG was normal.  The report noted that 
compared to an earlier study, premature ventricular complexes 
were no longer present.  Blood pressure readings from various 
VA records include 153/98 in November 1994, 134/82 in 
December 1994, 170/110 in January 1995, and 150/90 in 
February 1995.  The records indicated that the veteran's 
hypertension was being treated with medication.

In a December 1994 statement the veteran said that he 
currently suffered from a heart condition as a result of a 
penicillin shot he received during service.

The Board finds that the veteran has not submitted evidence 
which shows that he had hypertension which was manifest to a 
compensable level within the one year presumptive period.  
The October 1971 VA examination, while reporting a diagnosis 
of mild essential hypertension, did not reveal diastolic 
pressure readings of predominantly 100, or more or systolic 
pressure readings of predominantly 160.  Therefore, as the 
veteran has not submitted additional medical evidence of his 
condition during the one-year presumptive period, the Board 
concludes that the veteran did not have hypertension which 
was manifest to a compensable degree during the one year 
presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Further, there is no medical evidence in the file 
which relates the veteran 's hypertension or any heart 
condition to his period of active service.  The veteran has 
contended in his statements that he suffers from hypertension 
and a heart condition as a result of his military service.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995).  In view 
of the foregoing, the Board finds that the veteran has not 
submitted a well grounded claim for entitlement to service 
connection for hypertension.

By this decision, the Board is informing the veteran that 
competent medical evidence of causation is required to render 
his claim well-grounded.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

C.  Tinnitus

The veteran had noise exposure during service.  The medical 
record shortly after service noted a high frequency hearing 
loss, often associated with noise exposure, and tinnitus.  
The VA examination in February 1996 links the tinnitus to 
noise exposure in service.  Tinnitus can be part of the 
reason for interference with normal hearing.  As the Board 
has found tinnitus to be an intertwined and integral part of 
the veteran's claim for compensation due to hearing 
impairment, service connection is warranted for the 
condition.


II.  Increased Rating For Residuals Of A Right Eye Injury

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for hyphema, 
traumatic, right eye, in a January 1971 rating decision.  In 
a March 1996 rating decision, the veteran's grant of service 
connection for his right eye was expanded.  The right eye 
disability is currently characterized as residuals of a 
rupture of Descemet's membrane, right eye, with hyphema, and 
is evaluated as noncompensable.

Service medical records reveal that the veteran was treated 
for a foreign body in his right eye in November 1966 while 
serving in Vietnam.  He complained of a burning sensation in 
his eyes in February 1968; no abnormalities were found upon 
examination.  A December 1970 ophthalmology examination 
conducted in conjunction with a Physician's Evaluation Board 
(PEB) noted a break in the Descemet's membrane.  The 
impression was status post contusion injury, right eye.  The 
report to the PEB was status post hyphema (traumatic), right 
eye, no residual effects.

The veteran underwent a VA visual examination in February 
1996.  He complained of intermittent episodic pain over his 
left eye with no precipitating or alleviating factors.  
Visual acuity at distance with correction was 20/25 plus one 
letter in the right eye, and 20/20 minus one letter in the 
left eye.  Visual acuity with correction was Jaeger 1 in both 
eyes, and near visual acuity without correction was Jaeger 1 
in both eyes.  Pupillary examination revealed no defect.  The 
veteran's right eye had an approximately 2 millimeter 
irregularly shaped tear of Descemet's membrane at the mid 
peripheral cornea at the 4 o'clock hour position.  
Intraocular pressure was 13 millimeters in the right eye.  
Dilated fundoscopic examination revealed normal lenses in 
both eyes.  The maculae, vessels, and periphery of both 
retinas were normal.  The impression was traumatic rupture of 
Descemet's membrane, right eye.  The examiner noted suspected 
glaucoma in the left eye.

The veteran's right eye disability is rated by analogy to 
impairment of central visual acuity under 38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Visual acuity is rated based on best 
distant vision obtainable after correction by glasses.  38 
C.F.R. § 4.75.  When service connection is in effect for only 
one eye, the non-service-connected eye is considered to have 
vision of 20/40 or better.  In such instances, visual acuity 
of the service-connected eye is rated 0 percent when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is 20/50, 20/70 or 20/100; and it is 
rated 20 percent when 20/200.  38 C.F.R. §§ 4.83a, 4.84a, 
Diagnostic Codes 6077, 6079.

In this case, the veteran's corrected distant vision in the 
right eye, based on his February 1996 VA examination, is 
20/25 plus 1 letter.  Accordingly, the veteran does not meet 
the rating criteria for a compensable evaluation based upon 
an impairment of visual acuity in his right eye.  Further, 
the other objective medical evidence pertinent to the current 
claim does not show that there is active pathology attributed 
to the service-connected right eye injury.  His eye condition 
appears to be static, and there is no objective evidence of 
pain, episodic incapacity, or loss of visual field in the 
veteran's right eye to warrant a compensable rating.  
Therefore, it is the judgment of the Board that the record 
does not support a grant of entitlement to an increased 
(compensable) evaluation for residuals of a rupture of 
Descemet's membrane, right eye, with hyphema.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.84(a), 4.124(a), Diagnostic 
Code 6079.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for hypertension and an 
unspecified heart condition is denied.

Entitlement to service connection for tinnitus due to 
acoustic trauma is granted.

Entitlement to an increased (compensable) evaluation for the 
residuals of a rupture of Descemet's membrane, right eye, 
with hyphema, is denied.


REMAND

The veteran contends that he suffers from left ear hearing 
loss as a result of noise exposure during service.  A reserve 
record dated in 1973 supports the veteran's claim.  A March 
1971 PEB record reflects  bilateral high tone hearing loss 
that was incurred during service.  However, the PEB offered 
no explanation or basis for its finding.  Whether the finding 
of the PEB was correct is not altogether clear.  The PEB 
record refers to a consultation sheet dated February 27, 
1971.  Service medical records do not show left ear hearing 
loss (for VA purposes).  The VA examiner in February 1996 did 
not make it clear whether the current left ear hearing loss 
was or at least was as likely as not due to the noise 
exposure experienced during the years of the veteran's 
service.  Due to the conflicting evidence in this case, the 
Board finds that additional medical development is necessary.  
In particular, the Board feels that an opinion concerning the 
etiology of the veteran's left ear hearing loss would be 
beneficial to the Board.  

The Board is deferring the veteran's claim for entitlement to 
a compensable evaluation for right ear hearing loss until the 
completion of the actions requested by this remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the claims file 
to the examiner who conducted the 
February 1996 VA audiological examination 
and request that he review the claims 
file and his examination report and state 
an opinion in response to the following: 
whether it is at least as likely as not 
that the veteran's left ear hearing loss 
is related to his active military 
service.  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is no longer available, 
the RO should request another qualified 
professional review the claims file and 
provide the requested opinion  

2.  If an examiner is unable to provide 
such an opinion, the case is to be 
returned to the Board without further 
adjudicative action and the Board will 
seek additional opinion through other 
sources.  If an examiner does provide an 
opinion, the RO should then review the 
expanded record and determine whether the 
veteran's claim for service connection 
for left ear hearing loss can be granted 
and whether a compensable rating is 
warranted for his service connected 
hearing impairment.  If full benefits are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
notifying him of all evidence and 
regulations used in the adjudication of 
his claim.  

Following the above actions, the case should then be returned 
to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that the veteran's entire claim is 
adjudicated with finality.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The veteran may submit to the RO any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he receives further notice.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals


 

- 13 -


- 1 -


